DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (“Xu”) (US 2021/0176417 A1).
Regarding claim 1, Xu discloses a driver circuit of an image sensor (control circuit 610 is configured to control the pixels, 660, fig. 6, para. 0048), comprising:
a row decoder configured to decode an address directing a target row of a pixel array and generate an operation directing signal corresponding to the target row (an ;
a digital logic circuit  (the control logic 514 may maintain a row count indicating which row of pixels 268 is the active row, para. 0043), comprising:
a target row logic circuit configured to generate a pixel control signal corresponding to the target row based on the operation directing signal (the control logic 514 may send a row enable signal rp_enn of "1" to a clamp decoder 512 associated with a row when the row count indicates that the row associated with the clamp decoder 512 is the active row, para. 0043);
a power switch configured to connect a power supply voltage to the target row logic circuit during a first time and isolate the power supply voltage from the target row logic circuit during a second time, based on the operation directing signal (a gate terminal of a switch M1 684 is coupled to receive the level shifted output of second AND gate 678 through second level shifter 680, and a drain terminal of the switch M1 684 is coupled to receive the clamp voltage VCLAMP, paras. 0049 and 0051-0052); and
an output circuit configured to output a default signal during the second time based on the operation directing signal (the control circuit 110 also includes circuitry to output the input signals, para. 0017, the output of the tri-state buffer will be determined by the level ; and
a row driver configured to drive the target row of the pixel array based on the pixel control signal during the first time and drive the target row of the pixel array based on the default signal during the second time (the output of the tri-state buffer will be determined by the level shifted output of first AND gate 674 in response to the active row RS enable d_rsel signal and the output of the address decoder 670 in response to the addr_rp control signal, para. 0052).
Regarding claims 3 and 17, Xu discloses the address comprises a first address directing a first row of the pixel array, at which a first operation is performed, and a second address directing a second row of the pixel array, at which a second operation is performed (the addresses of the clamp rows are selected by latch 672 through the addr_rp address (e.g., "N-2" and "N-1" in FIG. 6) received by address decoder 670 and the latch control signals d_clr_clamp and d_set_clamp received by latch 672. The number of clamp rows is configurable in various example, and the timing example depicted in FIG. 6 shows an example with the number of clamp rows equal to two, para. 0050),
wherein the row decoder comprises:
a first row decoder configured to decode the first address and generate a first operation directing signal directing the first operation to be performed at the target row ; and
a second row decoder configured to decode the second address and generate a second operation directing signal directing the second operation to be performed at the target row (the clamp decoders 512 are coupled to output the clamp enable signal clamp_enn with a first clamp enable value (for example `0`) when a row enable signal rp_en.sub.n switches to a first value (for example `1`) and output the clamp enable signal clamp_enn with a second clamp enable value (for example `1`) for a number of changes of a row count after the row enable signal rp_en.sub.n switches to the first value, para. 0045), and
wherein the first time is a time when the first operation directing signal or the second operation directing signal has an enable level (if the first clamp decoder 512 is associated with the first row of pixels 268, then the control logic will send a row enable signal rp_en.sub.1 to the first clamp decoder 512 when the first row of pixels 268 is the active row, para. 0042).
Regarding claim 4, Xu discloses the first operation directing signal and the second operation directing signal have an enable level during a time interval, and
wherein, during the time interval, the power switch is configured to maintain a current state (during operation, if the row is a clamping row, the .
Regarding claim 5, Xu discloses the first operation comprises a shutter operation for resetting charges integrated by a light sensing operation of the pixel array, and the second operation comprises an operation of reading a pixel signal generated by a light sensing operation of the pixel array after the charges are reset by the first operation (the control circuit 110 includes control logic for determining which input signals to provide to the image sensing circuit 120. The control circuit 110 also includes circuitry to output the input signals. The input signals are provided such that the image sensing circuit 120 will sense an image and output image data or image charge through the bitlines 130 to the readout circuit 140. The control circuit 110 may also include logic to control other functions of the imaging system 100 such as controlling a shutter with a shutter signal, para. 0017).
Regarding claim 16, Xu discloses an image sensor (control circuit 610 is configured to control the pixels, 660, fig. 6, para. 0048) comprising:
a pixel array comprising a plurality of pixels (an image sensing circuit 120, para. 0016);
(control circuit 610 is configured to control the pixels, 660, fig. 6, para. 0048),; and
a converting circuit connected to columns of the pixel array through column lines, the converting circuit being configured to receive an image signal from the pixel array through the column lines and convert the received image signal into a digital image signal, in accordance with the first operation and the second operation of the pixel array (the readout circuit 140 can readout sensed input from the image sensing circuit 120, par. 0018. The readout circuit 140 may include amplification circuitry, e.g., a differential amplifier circuitry, analog-to-digital ("ADC") conversion circuitry, or otherwise, para. 0019),
wherein the driver circuit comprises:
a row decoder configured to decode an address directing a target row of the pixel array, at which the first operation and the second operation are performed, and generate an operation directing signal corresponding to the target row (an address decoder 670 coupled to generate a row_enable signal in response to the addr_rp signal, para. 0049);
a digital logic circuit (the control logic 514 may maintain a row count indicating which row of pixels 268 is the active row, para. 0043) comprising:
(the control logic 514 may send a row enable signal rp_enn of "1" to a clamp decoder 512 associated with a row when the row count indicates that the row associated with the clamp decoder 512 is the active row, para. 0043); and
a power switch configured to connect a power supply voltage to the target row logic circuit based on the operation directing signal while the target row logic circuit generates the pixel control signal corresponding to the first operation and the second operation (a gate terminal of a switch M1 684 is coupled to receive the level shifted output of second AND gate 678 through second level shifter 680, and a drain terminal of the switch M1 684 is coupled to receive the clamp voltage VCLAMP, paras. 0049 and 0051-0052); and
a row driver configured to control the first operation and the second operation of the target row, based on the pixel control signal (the output of the tri-state buffer will be determined by the level shifted output of first AND gate 674 in response to the active row RS enable d_rsel signal and the output of the address decoder 670 in response to the addr_rp control signal, para. 0052).
Regarding claim 19, Xu discloses the driver circuit further comprises a binning control circuit configured to perform binning on the operation directing signal corresponding to the target row and another operation directing signal corresponding to  (the clamp decoders 512 function as counters providing a clamp enable signal clamp_enn of `1` for four active rows after the row of pixels 268 associated with the clamp decoder 512 is the active row, para. 0045).
Regarding claim 20, Xu discloses the first operation comprises a shutter operation for resetting charges integrated by a light sensing operation of the pixel array, and the second operation comprises an operation of reading a pixel signal generated by a light sensing operation of the pixel array after the charges are reset by the first operation (the control circuit 110 includes control logic for determining which input signals to provide to the image sensing circuit 120. The control circuit 110 also includes circuitry to output the input signals. The input signals are provided such that the image sensing circuit 120 will sense an image and output image data or image charge through the bitlines 130 to the readout circuit 140. The control circuit 110 may also include logic to control other functions of the imaging system 100 such as controlling a shutter with a shutter signal, para. 0017), and
wherein the pixel control signal comprises:
a transfer control signal configured to turn on a transfer transistor of each of pixels of the target row in the first operation and the second operation such that the integrated charges are provided to a floating diffusion area;

a selection signal configured to turn on a selection transistor of each pixel of the target row in the second operation such that a pixel signal generated based on the charges integrated at the floating diffusion area is transferred to the converting circuit (the control logic 514 controls the inputs to the pixels 260 (e.g. reset signal RST0, transfer signal TX0, row select signal RS0) in the row of pixels 268 associated with the clamp decoder 512 as a clamp row (as described with relation to FIG. 3B) when the clamp enable signal clamp_enn is `1`. Restated, the control circuit 510 outputs the row select signal RS0 and the reset signal RST0 based on the clamp enable signal clamp_enn, para. 0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 6-9, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Subramaniam (US 2009/0001814 A1).
Regarding claim 2, Xu does not specifically disclose the digital logic circuit further comprises a power gating control circuit configured to generate a power gating signal having an enable level during the first time and having a disable level during the second time, based on the operation directing signal,
wherein the power switch is configured to turn on based on the enable level of the power gating signal and turn off based on the disable level of the power gating signal.
In a similar field of endeavor of a driving circuit, Subramaniam discloses digital logic circuit further comprises a power gating control circuit configured to generate a power gating signal having an enable level during the first time and having a disable level during the second time, based on the operation directing signal,
wherein the power switch is configured to turn on based on the enable level of the power gating signal and turn off based on the disable level of the power gating signal (power source 28 generates power for each of logic circuits 24A-24N. Power gating module 26 selectively couples and decouples logic circuits 24 to power source 28. Power gating module 26 may perform this coupling and decoupling on an independent basis for each of logic circuits 24A-24N. For example, power gating module 26 may couple and decouple logic circuit 24A to and from power source 28 independently of 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the power gating control circuit as taught by Subramaniam in the system of Xu in order to reduce leakage current from power supply.
Regarding claims 6 and 18, the combination of Xu and Subramaniam discloses a latch configured to output an operating signal to the target row logic circuit based on the operation directing signal (a second AND gate 678 is coupled to receive the output of latch 672 as well as the d_ecl_sign_en signal, para. 0049 of Xu),
wherein the target row logic circuit is further configured to generate the pixel control signal based on the operating signal received from the latch (the control logic 514 may maintain a row count indicating which row of pixels 268 is the active row, para. 0043 of Xu), and
wherein the latch comprises:
a power gating control circuit configured to generate a power gating signal having an enable level during the first time and a disable level during the second time, based on the operation directing signal;
a target row latch configured to latch the operation directing signal and generate the operating signal having an enable level during a portion of the first time (power source 28 generates power for each of logic circuits 24A-24N. Power gating module 26 selectively couples and decouples logic ; and
a second power switch configured to connect the power supply voltage to the target row latch during the first time and isolate the power supply voltage from the target row latch during the second time, based on the power gating signal (power gating module 26 may include a plurality of switch cells (not shown) each associated with a different one of logic circuits 24A-24N. Power gating module 26 may also include a driver module (not shown) or an intermediate software intelligence layer that independently controls the plurality of switch cells to selectively couple and decouple the individual logic circuits 24 to power source 28, para. 0032 of Subramaniam).
Regarding claim 7, the combination of Xu and Subramaniam discloses the row decoder is further configured to decode the address and generate the operation directing signal having an enable level during a third time directing a first operation to be performed at the target row and a fourth time directing a second operation to be performed at the target row (control circuit 610 includes an address decoder 670 coupled to generate a row_enable signal in response to the addr_rp signal, para. 0049 of Xu),

wherein the first time comprises the third to sixth times (the addresses of the clamp rows are selected by latch 672 through the addr_rp address (e.g., "N-2" and "N-1" in FIG. 6) received by address decoder 670 and the latch control signals d_clr_clamp and d_set_clamp received by latch 672. The number of clamp rows is configurable in various example, and the timing example depicted in FIG. 6 shows an example with the number of clamp rows equal to two, para. 0049 of Xu).
Regarding claim 8, Xu discloses a driver circuit of an image sensor (control circuit 610 is configured to control the pixels, 660, fig. 6, para. 0048), comprising:
a row decoder configured to decode an address and generate an operation directing signal having an enable level during a first time directing an operation of a target row of a pixel array(an address decoder 670 coupled to generate a row_enable signal in response to the addr_rp signal, para. 0049);;
a latch (a second AND gate 678 is coupled to receive the output of latch 672 as well as the d_ecl_sign_en signal, para. 0049), comprising:
(the addresses of the clamp rows are selected by latch 672 through the addr_rp address (e.g., "N-2" and "N-1" in FIG. 6) received by address decoder 670 and the latch control signals d_clr_clamp and d_set_clamp received by latch 672, para. 0050);
a digital logic circuit comprising:
a target row logic circuit configured to generate a pixel control signal corresponding to the target row based on the operating signal (the control logic 514 may send a row enable signal rp_enn of "1" to a clamp decoder 512 associated with a row when the row count indicates that the row associated with the clamp decoder 512 is the active row, para. 0043).
Xu does not specifically disclose a power gating control circuit configured to generate a power gating signal based on the operation directing signal; and
a first power switch configured to connect a power supply voltage to the target row latch during the first time and the second time based on the power gating signal; and
a second power switch configured to connect the power supply voltage to the target row logic circuit during the first time and the second time based on the power gating signal.
(power source 28 generates power for each of logic circuits 24A-24N. Power gating module 26 selectively couples and decouples logic circuits 24 to power source 28. Power gating module 26 may perform this coupling and decoupling on an independent basis for each of logic circuits 24A-24N. For example, power gating module 26 may couple and decouple logic circuit 24A to and from power source 28 independently of coupling and decoupling logic circuit 24N from power source 28, para. 0031); and
a first power switch configured to connect a power supply voltage to the target row latch during the first time and the second time based on the power gating signal; and
a second power switch configured to connect the power supply voltage to the target row logic circuit during the first time and the second time based on the power gating signal (power gating module 26 may include a plurality of switch cells (not shown) each associated with a different one of logic circuits 24A-24N. Power gating module 26 may also include a driver module (not shown) or an intermediate software intelligence layer that independently controls the plurality of switch cells to selectively couple and decouple the individual logic circuits 24 to power source 28, para. 0032).

Regarding claim 9, Xu discloses the target row latch is further configured to generate the operating signal having an enable level during the second time of a horizontal time interval based on a latch set signal having a period of the horizontal time interval, after detecting the operation directing signal of the first time (the addresses of the clamp rows are selected by latch 672 through the addr_rp address (e.g., "N-2" and "N-1" in FIG. 6) received by address decoder 670 and the latch control signals d_clr_clamp and d_set_clamp received by latch 672, para. 0050).
Regarding claim 12, the combination of Xu and Subramaniam discloses the power gating control circuit is further configured to output the power gating signal having an enable level to the first power switch and the second power switch during a third time, the third time being a time from a start point of the first time to an end point of the second time (power source 28 generates power for each of logic circuits 24A-24N. Power gating module 26 selectively couples and decouples logic circuits 24 to power source 28. Power gating module 26 may perform this coupling and decoupling on an independent basis for each of logic circuits 24A-24N. For example, power gating module 26 may couple and decouple logic circuit 24A to and from power source 28 independently of .
Regarding claim 13, the combination of Xu and Subramaniam discloses the power gating control circuit is further configured to turn the first and second power switches off during a fourth time, which is different from the third time, of a driving time of the pixel array which is driven based on the pixel control signal (power gating module 26 may include a plurality of switch cells (not shown) each associated with a different one of logic circuits 24A-24N. Power gating module 26 may also include a driver module (not shown) or an intermediate software intelligence layer that independently controls the plurality of switch cells to selectively couple and decouple the individual logic circuits 24 to power source 28, para. 0032 of Subramaniam).
Regarding claim 14, Xu discloses a row driver configured to drive the pixel array based on the pixel control signal,
wherein the digital logic circuit further comprises an output circuit configured to provide the pixel control signal to the row driver during the third time based on the power gating signal and provide a default signal to the row driver during a fourth time different from the third time based on the power gating signal (the control circuit 110 also includes circuitry to output the input signals, para. 0017, the output of the tri-state buffer will be determined by the level shifted output of first AND gate 674 in response to the active row RS enable d_rsel signal and the 

Allowable Subject Matter
Claims 10, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the dependent claim 10 identifies the distinct limitations “an intermediate signal having an enable level, latch the intermediate signal of an enable level by using a latch set signal to change a level of the operating signal from a disable level to an enable level, change a level of the intermediate signal from an enable level to a disable level based on a latch reset signal, and latch the intermediate signal of a disable level by using the latch set signal to change the operating signal from an enable level to a disable level”. The dependent claim 11 identifies the distinct limitations “latch the operation directing signal of the first time by using an operation set signal to generate an intermediate signal having an enable level, change a level of the intermediate signal from an enable level to a disable level based on a latch reset signal, and latch the intermediate signal of a disable level by using a latch set signal to change a level of the power gating signal from an enable level to a disable level”. The dependent claim 15 identifies the distinct limitations the target row latch is further configured to detect the operation directing signal of the third time based on a first set signal and detect the operation directing signal of the fourth time based on a second set signal, wherein the first time comprises the third time and the fourth time, wherein the third time and the fourth time are shorter 
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Cho et al. (US 2016/0142653 A1) disclose devices, apparatuses and articles of manufacture consistent with exemplary embodiments relate to an image sensor and an image processing device including the image sensor (para. 0003).
Tay (US 2003/0193594 A1) disclose an image sensor coupled to a process that generates a plurality of control signals. The image sensor includes a pixel array that is arranged into a number of rows. The sensor may also contain a logic circuit that selects a row of the pixel array to generate and retrieve pixel data (para. 0011).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693